UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                    )
MICHAEL D. JOHNSON,                 )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                   Civil Action No. 22-1718 (UNA)
                                    )
UNITED STATES OF AMERICA et al., )
                                    )
            Defendants.             )
___________________________________ )

                                 MEMORANDUM OPINION

       This matter is before the Court on consideration of plaintiff’s Motion for Leave to

Proceed in forma pauperis, Dkt. 2, and pro se Complaint, Dkt. 1. The Court grants the

application and, for the reasons discussed below, the dismisses the complaint.

       A pro se litigant’s pleading is held to less stringent standards than would be applied to a

formal pleading drafted by lawyer. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro

se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure requires

that a complaint contain a short and plain statement of the grounds upon which the Court’s

jurisdiction depends, a short and plain statement of the claim showing that the pleader is entitled

to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The

purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the claim

being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense, and to

determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).




                                                 1
       Plaintiff alleges violations of rights protected under the First, Fifth, and Fourteenth

Amendments to the United States Constitution. See Compl. at 3. However, the few factual

allegations of the complaint do not describe who violated those rights, where, how or when those

rights were violated, or the basis for awarding damages upwards of $300 billion. As drafted, the

complaint fails to give defendants fair notice of the claims against them and, accordingly, the

Court will dismiss the complaint without prejudice. A separate order will issue.



DATE: June 21, 2022                                   /s/
                                                      DABNEY L. FRIEDRICH
                                                      United States District Judge




                                                 2